ATTORNEY GRIEVANCE COMMISSION                         •       IN THE
OF MARYLAND                                           •       COURT OF APPEALS
200 Harry S. Truman Parkway, Suite 300                •       OF MARYLAND
Annapolis, Maryland 21401

        Petitioner
                                                      •       Misc. Docket AG
V.
                                                      •       No. 67
ELEANOR NACE
                                                      •       September Term, 2016



                                          ORDER
        This matter having come before the Court on the presentation of a certified copy of the

Order of the District of Columbia Court of Appeals dated June 16, 2016 wherein Eleanor Nace

was disbarred from the practice of law in the District of Columbia; and it appearing that Eleanor

Nace is also a member of the Bar of this Court; it is this 16th         day of December

2016,

        ORDERED by the Court of Appeals of Maryland that the Respondent, Eleanor Nace, be,

and she is hereby, indefinitely suspended, effective immediately, from the further practice of law

in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 19-737(d);

and it is further.

        ORDERED that the Clerk of this Court shall strike the name Eleanor Nace from the register

of attorneys, and pursuant to Maryland Rules 19-737(i) and 19-761(b) shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                          /s/ Clayton Greene Jr.
                                                          Senior Judge